Citation Nr: 0300198	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  95-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis of the right shoulder, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for degenerative 
arthritis of the right elbow, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated as 10 
percent disabling.

(The issue of entitlement to an increased rating for 
lumbosacral strain, currently evaluated as 20 percent 
disabling, will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.  The veteran also had 4 months of additional 
unspecified prior active service.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1999 rating decision by the Huntington, West Virginia 
RO.  This case was before the Board in September 2000 when 
it was remanded for additional development.

The Board is undertaking additional development with respect 
to the issue of entitlement to an increased rating for 
lumbosacral strain, currently evaluated as 20 percent 
disabling, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When development is completed with respect 
to this claim, the Board will then provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
currently manifested by complaints of intermittent pain; 
clinical findings include limited range of motion as noted 
in a November 2000 VA examination report, to include range 
of motion from 0 degrees of extension to 130 degrees of 
flexion, with pain from 110 degrees of flexion to 130 
degrees of flexion, and no subluxation or instability.

2.  The veteran's service-connected left knee disability is 
currently manifested by complaints of intermittent pain; 
clinical findings include limited range of motion as noted 
in a November 2000 VA examination report, to include range 
of motion from 0 degrees of extension to 130 degrees of 
flexion, with pain from 110 degrees of flexion to 130 
degrees of flexion, and no subluxation or instability.

3.  The veteran's service-connected right shoulder 
disability is currently manifested by complaints of constant 
pain and no more than limitation of motion at shoulder 
level.

4.  The veteran's right elbow disability is manifested by 
complaints of occasional pain and clinical findings of 
limitation of flexion to no more than 120 degrees and 
limitation of extension to no more than 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
the veteran's service-connected right knee disability are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2002).

2.  The criteria for a rating greater than 10 percent for 
the veteran's service-connected left knee disability are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2002).

3.  The veteran's service-connected right shoulder 
disability is 20 percent disabling according to applicable 
schedular criteria.  38 U.S.C.A. § 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5201 (2002).

4.  The criteria for a rating greater than 10 percent for 
the veteran's service-connected right elbow disability are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5206, 5207, 5208 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA are 
applicable to the present appeal.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

The Board notes that in this case, the requirements of the 
new law have essentially been satisfied.  As evidenced by 
the August 1999 statement of the case and the September 2001 
and March 2002 supplemental statements of the case, the 
veteran and his representative have been given notice of the 
pertinent laws and regulations governing the veteran's 
claims and the reasons for the denials of his claims.  
Hence, he has been provided notice of the information and 
evidence necessary to substantiate the claims and has been 
afforded ample opportunity to submit such information and 
evidence.  The RO has made reasonable and appropriate 
efforts to notify the veteran whether he or the VA would be 
responsible for obtaining relevant evidence.  For example, 
in a letter to the veteran dated in September 2000, he was 
notified that the VA could obtain his private medical 
records if he submitted the complete name and addresses of 
the examiners and included authorization for the VA to 
obtain the requested materials.  In a September 2001 
supplemental statement of the case, the veteran was notified 
that the VA, on its own, had obtained relevant treatment 
records from the VA Medical Center in Clarksburg.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

It appears that all existing, pertinent evidence identified 
by the veteran as relative to his claims has been obtained 
and associated with the claims files.  Moreover, the veteran 
has undergone VA examinations in connection with his claims, 
and there is no indication that there is additional, 
pertinent evidence outstanding that is necessary for a fair 
adjudication of the claims.  Under these circumstances, the 
Board finds that the claims are ready to be considered on 
the merits.

Factual Background

Historically, the Board notes that, by rating decision dated 
in February 1995, the RO granted service connection for body 
aches and assigned a noncompensable evaluation.

During a July 1996 personal hearing, the veteran raised a 
claim for an increased rating for his service-connected body 
aches.  He indicated that the aching was "not constant;" 
rather, "the aches come and go" no matter what the season. 

An August 1996 VA examination report notes that the veteran 
was employed as a construction worker.  The examiner noted 
that the veteran walked without any difficulty; he took his 
clothes off and put them on without any restriction.  
Reflexes in the knees were active and equal bilaterally.  

A July 1997 VA neurological examination report notes the 
veteran's complaints of fleeting joint pain.  The examiner 
notes that ranges of motion of the shoulders, knees and 
elbows were essentially normal.

An August 1997 VA examination report notes that the veteran 
was working as a project supervisor in a construction firm.  
He denied any time lost from work because of illness since 
1995.  The veteran complained of pain, off and on, in 
multiple joints and fatigue, which he described as less than 
a few years earlier.  The veteran was described as right 
handed.  Upon examination, gait was normal.  No deformities 
of the musculoskeletal system were noted.  No swelling, 
atrophy, or tenderness was noted.  There was no limitation 
of flexion or extension of the upper or lower extremities.  
The veteran complained of pain on range of motion of the 
right upper extremity.  He complained of aching joints but 
no tenderness.  Diagnoses included multiple joint arthritis.

By rating decision dated in September 1997, the RO 
recharacterized the veteran's service-connected body aches 
as polyarthralgia, multiple joints, and continued the 
noncompensable rating.

A March 1999 VA examination report notes the veteran's 
complaints of intermittent pain in his right knee, right 
elbow and right shoulder.  Specifically, the veteran stated 
that his knee pain occurred only on weightbearing and 
increased on walking up stairs.  He indicated that his right 
knee bothered him once every three months; the pain lasted 
from 1 to 7 days and was associated with swelling.  He 
denied locking or giving way in the right knee.  The veteran 
stated that he experienced pain in his right elbow 2 or 3 
times in the past year, with the last episode lasting 2 or 3 
days.  The veteran indicated that the pain increased with 
full flexion and extension.  In addition, the veteran stated 
that he experienced pain in his right shoulder 3 or 4 times 
in the past year, with the last episode lasting 2 weeks.  He 
denied any swelling in the right shoulder.  The veteran 
denied using any crutches, braces, canes, or corrective 
shoes.  He indicated that his job as a construction 
supervisor was not affected by his joint pain; however, he 
reported that he was no longer able to play softball.

Examination of the right knee revealed no overt evidence of 
quadriceps wasting.  There was mild 1+ swelling over the 
parapatellar pouches, probably because of synovial 
hypertrophy.  The veteran also had a negative PF Compression 
test.  The medial and lateral joint lines were nontender.  
Range of motion was from 0 degrees to 125 degrees, with soft 
block to terminal flexion.  Further flexion from 125 degrees 
to 130 degrees was painful.  Tests for medial and lateral 
collateral ligaments were normal.  Tests for anterior and 
posterior cruciate ligaments, and anterior-posterior drawer 
were negative.  Pivot shift test was negative.  Test for 
medial and lateral meniscus was negative.  Straight leg 
raising was 70 degrees with a negative sciatic stress test.  
X-rays of the right knee showed very early patellofemoral 
arthrosis.  Examination of the right shoulder revealed no 
overlying temperature increase.  There was no local 
tenderness.  Range of motion of the right shoulder was from 
0 degrees to 110 degrees of forward flexion.  Abduction was 
from 0 degrees to 110 degrees.  External rotation was from 0 
degrees to 60 degrees; internal rotation was from 0 degrees 
to 70 degrees.  Tests for apprehension for shoulder 
instability and rotator cuff tear, hyperabduction test for 
acromioclavicular joint arthritis and drop arm test for 
rotator cuff tear were all negative.  X-rays of the right 
shoulder revealed very early arthritic changes of the 
glenoid.  Examination of the right elbow revealed slight 
tenderness over the right lateral epicondyle.  There was no 
swelling.  Overlying temperature was normal.  Range of 
motion of the right elbow was from -10 degrees to 130 
degrees.  Supination and pronation were normal.  There was 
no neurological deficit distally.  Power of the shoulder and 
elbow muscles was normal.  X-rays of the right elbow did not 
reveal any bony abnormality.  Assessment included myalgia 
and early degenerative joint disease in the right shoulder 
and right knee.  The examiner noted that the veteran had 
restriction of motion that got worse during flare-ups.

A May 1999 VA examination report notes the veteran's 
complaints of joint pain.  The veteran indicated that he was 
working in management for a construction company.  Upon 
general examination, the veteran's posture and gait were 
normal.  There was no swelling, atrophy, or tenderness of 
the musculoskeletal system.  There was no limitation of 
motion.  X-rays of the left knee revealed very slight 
degenerative joint disease.  Upon examination of the joints, 
the veteran denied weakness, instability, giving way, 
locking, fatigability, or lack of endurance.  He reported 
some stiffness, occasional swelling in the right knee and 
heat in the right shoulder.  He described flare-ups as 
lasting 2 or 3 days, but could not specify the frequency or 
severity of these flare-ups.  The veteran indicated that he 
did not stop his full-time office manager work during flare-
ups.  He stated that he had never used crutches, braces, 
canes, or corrective shoes.  Ranges of motion of the knees 
were full, from 0 degrees to 135 degrees on the right and 
from 0 degrees to 140 degrees on the left.  Ligament tests 
were all normal.  Ranges of motion of the right elbow and 
right shoulder were normal.  Diagnoses included degenerative 
arthritis involving the right shoulder, right knee and left 
knee.

By rating decision dated in August 1999, the RO assigned 
individual ratings of 10 percent for degenerative arthritis 
of the right knee, left knee, right shoulder and right 
elbow, effective from July 31, 1996, for the service-
connected disability previously characterized as 
polyarthralgia, multiple joints.  Thereafter, the veteran 
continued his appeal.

A March 2000 VA physician's note indicates that the veteran 
was seen with complaints of intermittent right knee and 
right shoulder pain.  Upon examination, range of motion of 
the right shoulder was good.  There was mild crepitus in the 
right knee.  Assessment was mild degenerative joint disease.  
A July 2000 VA outpatient treatment report notes that the 
veteran was seen with complaints of generalized pain 
throughout his body.  He described early morning stiffness 
in his knees and shoulder.  Upon examination of the right 
shoulder, abduction was painful beyond 90 degrees.  Flexion 
and extension were good.  There was no obvious deformity of 
the right shoulder.  Examination of the knees was normal.  A 
November 2000 VA nursing clinic note indicates that the 
veteran was seen with complaints of right shoulder pain.  
The veteran reported that he was unable to sleep on his 
right side due to the pain in his right shoulder.

A November 2000 VA examination report notes the veteran's 
complaints of intermittent joint pain and stiffness.  He 
reported that flare-ups of this pain were caused by 
activity.  He denied using crutches, braces, or canes.  He 
denied dislocation or subluxation.  The veteran reported 
that he worked as a construction manager-doing mostly office 
work-and had not missed any work due to his joint 
disabilities.  He indicated that he occasionally did some 
carpentry work, and that this activity made his symptoms 
worse.  Examination of the knees revealed full extension and 
flexion to 130 degrees; there was pain between 110 and 130 
degrees in both knees.  There was no swelling, redness, or 
deformity in either knee.  X-rays of the knees revealed mild 
degenerative joint disease with slight spurring.  
Examination of the right shoulder revealed 140 degrees of 
forward flexion with pain beginning at 90 degrees, and 170 
degrees of abduction with pain beginning at 90 degrees.  
Internal and external rotation movements were normal.  X-
rays of the right shoulder revealed slight degenerative 
joint disease.  There was no evidence of fracture or 
dislocation.  Examination of the right elbow revealed a 15 
degree flexion contracture; from there, the veteran was able 
to flex the elbow to 120 degrees, at which point he 
experienced pain.  Diagnoses included generalized arthritis.  
The examiner stated that the veteran's knees, right shoulder 
and right elbow 

did exhibit weakened movement as 
described in my range of motion values 
above.  The elbows and shoulders did 
demonstrate excess fatigability in the 
sense that [the veteran] said that he 
could not use a hammer very well as a 
carpenter because it increases his elbow 
and shoulder pain.  However, these 
determinations can not be expressed in 
terms of additional range of motion loss 
because this information is not 
knowable.


The examiner also stated:

This [veteran's] pain could 
significantly limit functional ability 
during flare-ups or when the . . . right 
knee, left knee, right shoulder and 
right elbow are used repeatedly over a 
period of time.  However, this 
functional ability can not be expressed 
in terms of specific range of motion 
losses because this is also not 
knowable.  This would require him to be 
examined during a period of a flare-up.

The examiner noted that none of the relevant joints 
exhibited any swelling or joint effusions.

A December 2001 VA physician's note indicates that the 
veteran was seen for a follow-up of his right shoulder pain.  
Examination revealed tenderness at the subacromial bursa.  
The veteran received a cortisone injection.  Assessment was 
right subacromial bursitis.  A December 2001 VA physical 
therapy consult notes the veteran's complaints of 
intermittent right shoulder pain, which increased with work 
and movement.  Examination revealed no significant atrophy 
or edema.  Range of motion was normal except abduction, 
which was to 120 degrees with pain.  There was pain at the 
end range of all movements.  Strength was 5/5.  Assessment 
was chronic shoulder pain secondary to degenerative joint 
disease.  

Analysis

In general, disability evaluations are assigned by applying 
a schedule of ratings that represent, as far as can 
practically be determined, the average impairment of earning 

capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  In 
addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the veteran has been granted separate 10 
percent evaluations for his service-connected right knee, 
left knee, right shoulder and right elbow disabilities under 
Diagnostic Code 5003, for degenerative arthritis.  
Applicable regulation states that degenerative arthritis 
substantiated by x-ray findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group or minor joints 

affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. Part 4, Diagnostic Code 5003.

Knees

Initially, it is noted that complaints and findings are 
essentially the same for both knees, so no attempt will be 
made to discuss the knees individually, although each knee 
must be rated on a separate basis.  The Board concludes that 
the veteran's current evaluations of 10 percent fully 
contemplate the levels of disability due to his service-
connected knee disabilities.  

Applicable regulations provides that a knee disability may 
be rated on the basis of limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261.  The Rating 
Schedule provides that flexion of the leg limited to 60 
degrees warrants a noncompensable rating, flexion limited to 
45 degrees warrants a 10 percent rating, flexion limited to 
30 degrees warrants a 20 percent rating, and flexion limited 
to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  The Rating Schedule also 
provides that extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 
degrees warrants a 20 percent rating, and extension limited 
to 20 degrees warrants a 30 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.  

While the veteran clearly has complained of experiencing 
pain, weakness and fatigability, there is no objective 
evidence establishing limitation of motion of either flexion 
or extension of either knee that would meet the criteria for 
even the minimal 

compensable rating under Diagnostic Code 5260 or 5261, 
respectively.  Indeed, although the veteran has undergone a 
number of examinations, his right knee extension has 
consistently been recorded as to 0 degrees, which is normal, 
and his flexion has been limited to, at best, 135 degrees, 
and, at worst, to 110 degrees.  His left knee extension has 
consistently been recorded at 0 degrees, which is normal, 
and his flexion has been limited to, at best, 140 degrees 
(which is normal) and, at worst, to 110 degrees.  This 
limitation of motion cannot be described as more than 
minimal to slight.  Id.  There also is no indication that 
the veteran experiences such disabling pain and weakness so 
as meet the criteria for an increased evaluation under 
either Diagnostic Code 5260 or 5260 during flare-ups.  The 
November 2000 VA examiner acknowledged the veteran's 
complaints of pain, weakness, and fatigability.  However, he 
indicated that he was unable to quantify the additional 
limitation of motion experienced during such flare-ups.  For 
these reasons, increased evaluations are not assignable 
under either of the diagnostic codes noted above.  

That notwithstanding, the Board finds no basis for 
assignment of any higher evaluations.  Parenthetically, the 
Board also notes that, in a July 1997 opinion, the VA 
General Counsel concluded that a claimant who had arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  However, it was noted 
that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis. If the 
veteran did not at least meet the criteria for a zero 
percent rating under either of these codes, there was no 
additional disability for which a rating may be assigned. 
VAOPGCPREC 23-97, July 1, 1997. In a later opinion, the 
General Counsel noted that even if the claimant technically 
has full range of motion but motion is inhibited by pain, a 
compensable rating for arthritis under DC 5003 

and section 4.59 would be available. VAOPGCPREC 9-98, August 
14, 1998.  As discussed above, the veteran is in receipt of 
10 percent evaluations for limitation of motion of each 
knee.  The Board finds, consistent with the opinions set 
forth above, that he has no additional knee disability for 
which a separate rating may be assigned.  The evidence of 
record shows that all examination reports and treatment 
records are negative for findings of subluxation or lateral 
instability in the knees.  Ligaments were described as 
intact.  The VA examination reports of record show no 
evidence of subluxation or instability so as to warrant a 
separate rating under Diagnostic Code 5257.

For all the foregoing reasons, the claims for higher 
evaluations for degenerative arthritis of the right knee and 
degenerative arthritis of the left knee must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against 
each of the veteran's claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Right Shoulder

Applicable regulations provides that a shoulder disability 
may be rated on the basis of limitation of motion under 
Diagnostic Code 5201.  Limitation of motion of the arm at 
the (major) shoulder level is evaluated as 20 percent 
disabling; limitation of motion of the arm midway between 
side and shoulder level is evaluated as 30 pe


Flexion of the shoulder to 180 degrees is considered full, 
abduction to 180 degrees is considered full and extension to 
0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate 
I.  

In this case, the medical evidence demonstrates that the 
veteran exhibits complaints of pain on motion and limitation 
of motion at the shoulder level on VA examination in 
November 2000.  Specifically, the examination report notes 
findings of flexion limited to 90 degrees by pain and 
abduction limited to 90 degrees by pain.  The Board finds 
that the veteran's range of motion more closely approximates 
the criteria for a 20 percent rating under Diagnostic Code 
5201.  See 38 C.F.R. § 4.7.  

Consideration has also been given to the question of whether 
an even higher rating would be assignable; however, there is 
no evidence of limitation of motion midway between the side 
and shoulder level so as to warrant a 30 percent rating 
under Diagnostic Code 5201.  Also, the Board has also 
considered whether the veteran is entitled to a separate 
rating for instability of the right shoulder.  However, 
there are no medical findings of malunion, nonunion, fibrous 
union, dislocation, or flail shoulder.  Therefore, 
Diagnostic Code 5202 is not for application in the current 
appeal.  The Board also notes that there are no medical 
findings of ankylosis; hence, Diagnostic Code 5200 is not 
applicable in the current appeal.

The Board acknowledges that the veteran experiences chronic 
right shoulder pain, and the Board has, as is required, 
considered the effect of pain in evaluating the veteran's 
disability.  However, the fact that the veteran experiences 
pain has been taken into consideration in reaching the 
decision to assign the 20 percent evaluation.  Thus, any 
functional impairment due to pain is contemplated by the 20 
percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5201.  


Right Elbow

As noted above, the veteran is right handed.  Applicable 
regulation provides that the appellant's right (major) elbow 
disability may be rated on the basis of limitation of motion 
under Diagnostic Code 5206, Diagnostic Code 5207, or 
Diagnostic Code 5208.  The Rating Schedule provides that 
when flexion of the major forearm is limited to 110 degrees, 
a 0 percent (noncompensable) rating is assigned.  A 
10 percent rating is warranted if flexion is limited to 100 
degrees.  A 20 percent rating requires limitation of forearm 
flexion to 90 degrees.  A 30 percent rating requires 
limitation of forearm flexion to 70 degrees.  A 40 percent 
rating requires limitation of forearm flexion to 55 degrees.  
A 50 percent rating requires limitation of forearm flexion 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  
The rating schedule also provides that limitation of 
extension of the major forearm from 45 to 60 degrees 
warrants a 10 percent rating.  A 20 percent rating is 
warranted if extension is limited to 75 degrees.  A 30 
percent rating is warranted if extension of the forearm is 
limited to 90 degrees.  A 40 percent rating is warranted if 
extension is limited to 100 degrees.  A 50 percent rating is 
warranted if extension is limited to 110 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207.  Pursuant to Diagnostic Code 
5208, a maximum 20 percent rating is warranted where the 
evidence shows that forearm flexion is limited to 100 
degrees and extension is limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5208.  

Flexion of the elbow to 145 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate I.  

Functional loss, which is the inability to perform the 
normal working movements of the body within normal limits, 
specifically due to pain and weakness on motion, 

should be considered in addition to the criteria set forth 
in the appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40; see also DeLuca, supra.

The Board concludes that the veteran's current evaluation of 
10 percent fully contemplates the level of disability due to 
his service-connected right elbow disability.  In arriving 
at this conclusion, the additional loss of motion during 
flare-ups and pain have been factored into the functional 
loss due to the service-connected right elbow disability.  
Furthermore, the examination reports and treatment records 
all fail to disclose any objective findings of flexion or 
extension of the right elbow that would even meet the 
criteria for a rating in excess of 10 percent.  See Codes 
5206, 5207 and 5208.  July and August 1997 VA examination 
reports note that range of motion of the right elbow was 
within normal limits.  A March 1999 VA examination report 
notes findings of flexion to 130 degrees and extension to -
10 degrees.  A May 1999 VA examination report notes that 
range of motion was within normal limits.  A  November 2000 
VA examination report notes that the veteran had a flexion 
contracture of 15 degrees, and then he was able to flex to 
120 degrees, at which point he experienced pain.  

The Board notes that a rating greater than 10 percent based 
on limitation of motion would require limitation of flexion 
to 90 degrees under Diagnostic Code 5206, or limitation of 
extension to 75 degrees under Diagnostic Code 5207.  
Clearly, neither of these has been shown.  

(Parenthetically, the Board notes that there are no medical 
findings of ankylosis, flair joint, or joint fracture.  
Hence, Diagnostic Codes 5205 and 5209 are not applicable in 
the current appeal.)


In addition, the Board has considered the effect of pain in 
rating the appellant's disability.  Although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon, supra.  
From a functional point of view, it is clear that the 
complaints of pain are not reflective of a higher rating.  
In other words, the pain complaints are not supported by 
adequate pathology as set forth in § 4.40.  Even considering 
the complaints of pain and flare-ups in relation to 
functional loss, it is clear that the veteran's right elbow 
is not more than 10 percent disabling.  It is pointed out 
that while the current rating contemplates a compensable 
limitation of motion, the record reflects no limited motion 
to a compensable degree.  The November 2000 VA examiner 
acknowledged the veteran's complaints of pain, weakness, and 
fatigability.  The examiner further indicated that was 
unable to quantify the additional limitation of motion 
experienced during such flare-ups.  Clearly, the effect of 
pain on function of the right elbow is already contemplated 
in the 10 percent rating now in effect.

Accordingly, the Board concludes that even with 
consideration of 38 C.F.R. § 4.7, the criteria for a 
disability rating higher than 10 percent for the right elbow 
disability are not met.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert, supra.



ORDER

Entitlement to a rating greater than 10 percent for 
degenerative arthritis of the right knee is denied.

Entitlement to a rating greater than 10 percent for 
degenerative arthritis of the left knee is denied.

Entitlement to a 20 percent rating for degenerative 
arthritis of the right shoulder is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to a rating greater than 10 percent for 
degenerative arthritis of the right elbow is denied.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

